         Case 1:21-cv-02007-JGK Document 33-1 Filed 09/05/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK

BUSINESS CASUAL HOLDINGS, LLC,             )
a Delaware limited liability company,      )
                                           )
        Plaintiff,                         )
                                           )      Case No.: 21-cv-2007-JGK-RWL
                v.                         )
                                           )      [PROPOSED] ORDER GRANTING
TV-NOVOSTI, a Russian autonomous           )      PLAINTIFF’S REQUEST
non-profit organization,                   )      FOR EXTENSION OF BRIEFING
                                           )      DEADLINES
        Defendant.                         )
                                           )


       Having considered Business Casual’s letter motion requesting a two-week extension of
the deadlines for its memorandum opposing Defendant’s motion to dismiss and Defendant’s
reply:

       IT IS HEREBY ORDERED AS FOLLOWS: Plaintiff’s memorandum opposing
Defendant’s motion to dismiss is due September 24, 2021 and Defendants’ reply is due October
5, 2021.

SO ORDERED.


Date:
                                                         Hon. John G. Koeltl
                                                         United States District Court Judge
